Citation Nr: 1106238	
Decision Date: 02/15/11    Archive Date: 02/28/11	

DOCKET NO.  08-04 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a low back disorder. 

2.  Entitlement to service connection for right leg joint 
sclerosis, also claimed as right knee sclerosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to 
September 1967.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a January 2007 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In a rating decision of May 2010, the RO granted service 
connection for posttraumatic stress disorder.  Accordingly, that 
issue, which was formerly on appeal, is no longer before the 
Board.

This case was previously before the Board in October 2008 and 
April 2009, on which occasions it was remanded for additional 
development.  The case is now, once more, before the Board for 
appellate review.


FINDINGS OF FACT

1.  A chronic low back disorder is not shown to have been present 
in service, or for many years thereafter, nor is it the result of 
any incident or incidents of the Veteran's period of active 
military service.

2.  A chronic right leg disability, to include right leg joint 
sclerosis and/or right knee sclerosis, is not shown to have been 
present in service, or for many years thereafter, nor is it the 
result of any incident or incidents of the Veteran's period of 
active military service, or in any way causally related to a 
service-connected disability or disabilities, including varicose 
veins.


CONCLUSIONS OF LAW

1.  A chronic low back disorder was not incurred in or aggravated 
by active military service, nor may degenerative joint disease 
(osteoarthritis) of the lumbar spine be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  A chronic right leg disability, to include right leg 
sclerosis and/or right knee sclerosis, was not incurred in or 
aggravated by active military service, nor may degenerative joint 
disease (osteoarthritis) of the right knee be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

3.  A chronic right leg disability, to include right leg 
sclerosis and/or right knee sclerosis, is not proximately due to, 
the result of, or aggravated by a service-connected disability or 
disabilities.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the Veteran 
and his representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA must 
(1) inform the Veteran about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform 
the Veteran about the information and evidence that VA will seek 
to provide; and (3) inform the Veteran about the information and 
evidence he is expected to provide.  

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by correspondence dated in June 
2006.  In that correspondence, VA informed the Veteran that, in 
order to substantiate his claims for service connection, the 
evidence needed to show that he had a current disability, a 
disease or injury in service, and evidence of a nexus between the 
postservice disability and the disease or injury in service, 
which was usually shown by medical records and medical opinions.  

To the extent there existed any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), such error was nonprejudicial, in that it did not 
affect the essential fairness of the adjudicatory process.  In 
point of fact, based on a review of the entire file, it is clear 
that the Veteran had a full understanding of the elements 
required to prevail on his claim.  Moreover, neither the Veteran 
nor his representative has raised allegations of prejudice 
resulting from error on the part of VA.  See Shinseki v. Sanders, 
129 S.Ct. 1696 (2009); see also Goodwin v. Peake, 22 Vet. App. 
128 (2008).  

As to informing the Veteran of which information and evidence he 
was to provide to VA, and which information and evidence VA would 
attempt to obtain on his behalf, VA informed him that it had a 
duty to obtain any records held by any Federal agency.  It also 
informed him that, on his behalf, VA would make reasonable 
efforts to obtain records which were not held by a Federal 
agency, such as records from private doctors and hospitals.  

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In that regard, in connection with 
the current appeal, VA has obtained the Veteran's service 
treatment records, as well as both VA and private treatment 
records and examination reports.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts have been made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 
38 C.F.R. § 3.159(d); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2000), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

Service Connection

In reaching this determination, the Board has reviewed all the 
evidence in the Veteran's claims file, which includes his 
multiple contentions, including those offered during the course 
of the hearing before the undersigned Veterans Law Judge in March 
2009, as well as service treatment records, VA and private 
treatment records and examination reports, and a number of 
statements from the Veteran's former colleagues and/or family 
members.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the Veteran's claims, and what the 
evidence in the claims file shows, or fails to show, with respect 
to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-
30 (2000).

The Veteran in this case seeks service connection for a chronic 
low back disability, as well as a disability of the right lower 
extremity, claimed as right leg joint sclerosis and/or right knee 
sclerosis.  In pertinent part, it is contended that both of those 
disabilities had their origin during the Veteran's period of 
active military service.  In the alternative, it is contended 
that the Veteran's current right leg disability is in some way 
proximately due to, the result of, or aggravated by his service-
connected varicose veins.

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  Service connection may also be granted for any 
disease initially diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2010).  

Establishing service connection generally requires medical, or in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an inservice incurrence of a disease or injury and (3) a 
nexus between the claimed inservice disease or injury and the 
current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Alternatively, service connection may be awarded for a "chronic" 
condition when:  (1) a chronic disease or disability manifests 
itself and is identified as such in service (or within the 
presumptive period under 38 C.F.R. § 3.307) and the Veteran 
currently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period) but is 
not identified until later, there is a showing of continuity of 
symptomatology after discharge, and the medical evidence relates 
the symptomatology to the Veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish chronicity 
at the time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2010).

Service connection may additionally be granted for disability 
which is proximately due to or the result of a service-connected 
disease or injury.  Moreover, the United States Court of Appeals 
for Veterans Claims (Court) has held that when aggravation of a 
Veteran's nonservice-connected disability is proximately due to 
or the result of a service-connected disease or injury, it too 
shall be service connected to the extent of the aggravation.  See 
Allen v. Brown, 7 Vet. App. 439, 446 (1995).

Pursuant to applicable law and regulation, any increase in 
severity of a nonservice-connected disease or injury proximately 
due to or the result of a service-connected disease or injury, 
and not due to the natural progress of the disease, will be 
service connected.  In reaching the determination as to 
aggravation of a nonservice-connected disability, consideration 
is required as to what the competent evidence establishes as the 
baseline level of severity of the nonservice-connected disease or 
injury (prior to the onset of aggravation by the service-
connected condition) in comparison to the medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  These findings as to baseline and 
current levels of severity are to be based upon application of 
the corresponding criteria under the Schedule for Rating 
Disabilities (38 C.F.R. Part 4) for evaluating that particular 
nonservice-connected disorder.  38 C.F.R. § 3.310 (2010).

In the present case, service treatment records are negative for 
history, complaints or abnormal findings indicative of the 
presence of a low back disorder, or either right leg joint or 
right knee sclerosis.  In point of fact, at the time of a service 
separation examination in July 1967, a clinical evaluation of the 
Veteran's spine and musculoskeletal system, as well as of his 
lower extremities, was within normal limits, and no pertinent 
diagnosis was noted.

The earliest clinical indication of the presence of potentially 
chronic back pathology is revealed by a notation from a private 
physician dated in June 1992, approximately 25 years following 
the Veteran's discharge from service, at which time there was 
noted the presence of "back problems."  Significantly, 
degenerative disc and/or joint disease of the lumbar spine was 
first noted no earlier than 2003, once again, many years 
following the Veteran's discharge from service.

The Board acknowledges that, during the course of private 
outpatient treatment in August 2003 (almost 36 years following 
the Veteran's discharge from service), he was heard to complain 
of pain in his knees.  However, not until the time of a VA 
orthopedic examination in September 2009 was there noted 
objective evidence of a chronic right knee disability, 
specifically, degenerative joint disease.  Significantly, such a 
finding would place the origin of the Veteran's degenerative 
joint disease of the right knee at a point in time almost 42 
years following his discharge from service.

The Board observes that, during the course of VA outpatient 
treatment in July 2005, the Veteran gave a "two-year history" of 
back pain, placing the origin of his back problems at a point in 
time no earlier than 2003.  Moreover, during the course of 
subsequent VA outpatient treatment in August 2006, the Veteran 
complained of pain in his back "since the 1970's," placing the 
origin of his low back problems at a point in time approximately 
three years following his discharge from service.  Significantly, 
at the time of a private medical examination in January 2004, the 
Veteran complained of low back pain "for the last 30 years" 
(i.e., beginning around or about 1974), at which time the Veteran 
was working as a mechanic for the railroad, which work entailed 
"lifting heavy objects."

The Board acknowledges that, at the time of a VA orthopedic 
examination for compensation purposes in September 2009, which 
examination involved a full review of the Veteran's claims 
folder, the Veteran indicated that he had injured his lower back 
and right knee in 1966-1967, while in service in Korea.  However, 
and as noted above, the Veteran has on other occasions placed the 
origin of his low back problems at a point in time well after his 
period of active military service.  Moreover, service treatment 
records show no evidence whatsoever of any diagnosis of or 
treatment for a low back disorder, or sclerosis of the Veteran's 
right leg/knee.  Significantly, following the aforementioned 
review of the Veteran's claims folder and examination of the 
Veteran in September 2009, the examiner was of the opinion that 
the Veteran suffered from degenerative joint disease of the right 
knee and lumbosacral spine, and that the Veteran's current 
diagnosis of a lower back condition was neither caused by nor 
related to his claimed lower back injury in service.  Further 
noted was that the Veteran's current diagnosis of a right knee 
condition was not caused by or related to his service-connected 
varicose veins.  According to the examiner, he had carefully 
reviewed the Veteran's claims folder, as well as the pertinent 
medical literature, but found no supportive data or evidence as 
to any cause and effect relationship between the Veteran's 
varicose veins and degenerative joint disease of the right knee 
(which the Veteran claimed as right knee sclerosis).  Nor was 
there any evidence that the Veteran had any documented acute or 
chronic lower back injury or disability and treatment during his 
period of active military service.

In evaluating the Veteran's claims, the Board has a duty to 
assess the credibility and weight to be given to the evidence of 
record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In 
that regard, the Veteran has attributed the origin of his right 
leg/right knee sclerosis and low back disability to an incident 
or incidents of his period of service in the Republic of Korea.  
However, and as noted above, there is no indication that, at any 
time during the Veteran's period of active military service, he 
sustained an injury to the right leg/knee or lower back.  
Moreover, not until 2006, almost 40 years following his discharge 
from service, did the Veteran claim service connection for either 
of those disabilities.  Significantly, the Veteran's low back and 
right lower extremity disabilities were first clinically 
documented many years following his discharge from service.  
Passage of many years between discharge from service and medical 
documentation of a claimed disability, it should be noted, is a 
factor which tends to weigh against a claim for service 
connection.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  More importantly, for service connection to be 
established by continuity of symptomatology, there must be 
medical evidence which relates the current condition to that 
symptomatology.  See Savage, supra.  In this case, there is no 
such medical evidence suggesting a link between the Veteran's low 
back and/or right lower extremity disabilities and any incident 
or incidents of his period of active military service.  Nor has 
it been demonstrated that the Veteran's current degenerative 
joint disease of the right knee is in any way proximately due to, 
the result of, or aggravated by his service-connected varicose 
veins.

Regarding the Veteran's claimed disabilities, the Board finds the 
aforementioned opinion of a VA physician highly probative, 
because that opinion was based upon a full review of the 
Veteran's claims file, including all evidence regarding the 
nature and etiology of the disabilities at issue.  See Hernandez-
Toynes v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the 
probative value of a medical opinion are the physician's access 
to the claims file and the thoroughness and detail of the 
opinion).  The VA examiner provided reasons and bases for his 
medical opinion, and pointed to the evidence which supported that 
opinion.  See Hernandez-Toynes v. West, supra.  Under the 
circumstances, the Board is of the opinion that the probative 
medical evidence of record establishes that the Veteran's low 
back disability and degenerative joint disease of the right knee 
(claimed as right leg/right knee sclerosis) did not have their 
origin during the Veteran's period of active military service.

The Board acknowledges the Veteran's statements and testimony, as 
well as the statements of various family members and colleagues, 
regarding the origin of the disabilities at issue.  However, in 
determining whether statements submitted by a Veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, consistency with other evidence, and statements 
made during treatment.  Calusa v. Brown, 7 Vet. App. 498 (1995).  
In the case at hand, the inconsistency in the record weighs 
against the Veteran's credibility regarding the nature and 
etiology of his current low back disability.  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Board entitled to discount the 
credibility of evidence in light of its own inherent 
characteristics and its relationship to other items of evidence); 
Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curam, 78 
F.3d 604 (Fed. Cir. 1996) (upholding the Board's finding that a 
Veteran was not credible because lay evidence about a wound in 
service was internally inconsistent with other lay statements 
that he had not received any wounds in service).  Moreover, none 
of the Veteran's family members and/or associates claims to have 
had any first-hand knowledge of his inservice injuries.  Based on 
the evidence on file, the Board rejects the Veteran's assertions 
to the extent that he seeks to etiologically relate the 
disabilities at issue to some incident or incidents of his period 
of active military service.  The Board also finds that the 
Veteran's statements to the effect that he injured his low back 
and right knee in service are not credible.  Significantly, as 
laypersons, neither the Veteran nor his family members/associates 
are competent to create the requisite causal nexus for the 
disabilities currently on appeal.  Rather, evidence which 
requires medical knowledge must be provided by someone qualified 
as an expert by knowledge, skill, experience, training, or 
education, none of which the Veteran has.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Based on the aforementioned, the Board is unable to reasonably 
associate the Veteran's current low back disability, degenerative 
joint disease of the right knee, or claimed right leg joint/right 
knee sclerosis, with any incident or incidents of his period of 
active military service.  Accordingly, the preponderance of the 
evidence is against the claims, and service connection for those 
disabilities must be denied.


ORDER

Service connection for a chronic low back disorder is denied.

Service connection for a chronic right leg disability, to include 
right leg joint and right knee sclerosis, is denied.



	                        
____________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeal


 Department of Veterans Affairs


